Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The amendment filed October 12, 2022 has been entered.
Claims 1-8 remain pending in the application, and are examined.
Based on Applicant’s amendments and remarks, the previous prior art rejection has been modified to address the claim amendments.
Priority
As the Applicant has not shown evidence that the foreign priority document supports the claimed subject matter of Claims 5-7, as requested in the Non-Final Office Action mailed March 4, 2022, the Examiner maintains that Claims 5-7 are not entitled to the filing date of the foreign priority document. Instead, the Examiner maintains that Claims 5-7 are entitled to the priority date of the PCT publication WO/2019/013359 associated with this application. Therefore, Claims 5-7 are given a priority date of 7/17/2018, the filing date of the PCT publication. The remainder of the claims are given a priority date of 7/14/2017, the filing date of the foreign priority document.
Claim Interpretation
Claim 8, Ln. 2 recites, “a detection mechanism that detects presence or absence of the disposal box in the casing”. For purposes of compact prosecution, the above limitation has been examined as any instrument capable of detecting a presence or absence of an object, such as a proximity sensor.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-8 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 1, Ln. 8 recites, “the pipette tip provided in the pipette tip set part”. However, claim 1 previously recites that multiple pipette tips are provided in the pipette tip set part. Therefore, it is unclear which pipette tip is being referred to here. For purposes of compact prosecution, the above limitation has been examined as, “a pipette tip of the plurality of pipette tips provided in the pipette tip set part”.
Claims 2-8 are rejected for depending on a rejected claim.

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1, 2, 5, 6, and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Williams et al. (US Pub. No. 2009/0130745; hereinafter Williams; already of record) in view of Toi et al. (US Pub. No. 2004/0096365; hereinafter Toi; already of record).

Regarding claim 1, Williams discloses a sample analyzing device that measures light emitted by introducing a reagent to a sample contained in a container to analyze the sample ([0123]-[0141], [0147]-[0177], [0481]-[0483], Figs. 10A-12C, 70, 71). The sample analyzing device comprises: 
	a holder that holds the container ([0112], see Fig. 4 at holder 972, [0166], see Figs. 10A-12C at holders 501, 502, 503).
	A casing that has a door for taking in/out the holder (see Fig. 3A at casing 985 including door 987).
	A nozzle to/from which a pipette tip of a plurality of pipette tips can be attached/detached ([0008], see Fig. 4 at cartridge 994 and reagent holder 972 inside diagnostic apparatus, [0483], [0636]-[0637]).
	A photodetector that measures the light emitted from the sample in the container supported by the holder ([0483]). 
	A disposal box into which the pipette tip after injection is disposed of ([0154], see Figs. 10A-12C at holders 501, 502, 503 including sockets 530 for accepting disposable pipette tips). 
	The disposal box is configured to be arranged in the casing and to be taken in/out via the door ([0126], see Figs. 10A-12C at reagent holders 501, 502, 503, and Fig. 3A at casing 985 including door 987. As the racks including the holders are removable from the apparatus, the sockets on the holders can be taken in/out from the casing via the door).
	The holder is configured to hold multiple containers into which the reagent is injected ([0154], see Figs. 10A-12C at receptacles 550 for receiving containers. As the holders are configured to hold multiple containers, they are capable of holding multiple containers into which reagent is injected). 
	The disposal box is configured for disposal of a plurality of pipette tips which were used for injecting the reagent into the multiple containers ([0154], see Figs. 10A-12C at holders 501, 502, 503 including sockets 530 for accepting disposable pipette tips. As there all multiple sockets in the holders, the sockets are capable of disposing a plurality of pipette tips, the pipette tips capable of being used for a variety of purposes including injecting reagent into the containers).
	Williams fails to explicitly disclose:
A pipette tip set part, arranged in the casing, in which pipette tips for injecting the reagent into the container are provided; and
That the disposal box is configured to be arranged separately from the pipette tip set part.
	Toi is in the analogous field of automatic liquid handling systems for use in chemical analysis (Tori; [0002], [0055]). Tori teaches a pipette tip set part, arranged in a casing, in which pipette tips for injecting reagent into a container are provided (Tori; [0026], see Figs. 1, 2 at dispensing tip containers 9a and 9b). A disposal box is configured to be arranged separately from the pipette tip set part (Tori; [0026], see Figs. 1, 2 at disposal container 14 for dispensing tips arranged separately from the dispensing tip containers 91 and 9b). It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the device of Williams to include a pipette tip set part, arranged in the casing, in which pipette tips for injecting reagent into the container are provided, and the disposal box configured to be arranged separately from the pipette tip set part as in Tori. The motivation would have been that designating a pipette tip set part separately from a disposal box would allow for pipette tips to be attached to nozzles from the pipette tip set part even when the disposal box is removed from the casing for disposal of pipette tips, thereby increasing the availability of pipette tips for reagent dispensing and improving throughput.
	Note: The instant Claims contain a large amount of functional language (ex: “that measures the light emitted…”, “to/from which a pipette tip provided in the pipette tip set part can be attached/detached…”, “into which the pipette tip after injection is disposed of”, etc.).  However, functional language does not add any further structure to an apparatus beyond a capability.  Apparatus claims must distinguish over the prior art in terms of structure rather than function (see MPEP 2114).  Therefore, if the prior art structure is capable of performing the function, then the prior art meets the limitation in the claims.

Regarding claim 2, modified Williams discloses the sample analyzing device according to claim 1. Modified Williams further discloses that the holder comprises the disposal box (Williams; [0112], see Fig. 4 at holder 972, [0154], [0166], see Figs. 10A-12C at holders 501, 502, 503, which include sockets 530 for accepting disposable pipette tips).

Regarding claim 5, modified Williams discloses the sample analyzing device according to claim 1. Modified Williams further discloses that in the disposal box, a disposal space is separated for each pipette tip to be disposed of (Williams; [0154], see Figs. 10A-12C at holders 501, 502, 503 including sockets 530 for accepting disposable pipette tips. Each of the sockets are separate from each other).

Regarding claim 6, modified Williams discloses the sample analyzing device according to claim 5. Modified Williams further discloses that the disposal space has an opening part opened in an upper surface of the disposal box; and a narrowed part that is formed below the opening part and whose opening area is smaller than the opening part (Williams; [0154], [0164]-[0165], see Figs. 10A-12C at holders 501, 502, 503 including sockets 530 and pipette sheath 570, which narrows to its bottom 576).

Regarding claim 8, modified Williams discloses the sample analyzing device according to claim 1, comprising a detection mechanism that detects presence or absence of the disposal box in the casing (Williams; [0216], these infrared sensors appear capable of detecting the presence of a disposal box in a casing).

Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Williams in view of Toi, as applied to claims 1, 2, 5, 6, and 8 above, further in view of He et al. (US Pat. No. 5,291,997; hereinafter He, already of record).

Regarding claim 2, modified Williams discloses the sample analyzing device according to claim 1. Modified Williams further discloses that the holder comprises the disposal box (Williams; [0112], see Fig. 4 at holder 972, [0154], [0166], see Figs. 10A-12C at holders 501, 502, 503, which include sockets 530 for accepting disposable pipette tips).
	Further, even if modified Williams is deemed to not teach that the holder comprises the disposal box, He is in the analogous field of medical waste storage (He Col. 1 Lns. 6-15). He teaches a holder that comprises a disposal box (He; Col. 4 Lns. 22-30, see Fig. 6 at waste container 24C on inside of medical supply housing 26 including apertures 28 for holding syringes or other medical instruments). It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the device of modified Williams to include that the holder comprises the disposal box as in He. The motivation would have been that including the disposal box within the holder would conserve space within the casing, thereby making it easier for an operator to access components within the interior of the casing.

Claims 3 and 4 are rejected under 35 U.S.C. 103 as being unpatentable over Williams in view of Toi, as applied to claims 1, 2, 5, 6, and 8 above, in view of He, further in view of Tomasso et al. (US Pub. No. 2004/0230400; hereinafter Tomasso, already of record).

Regarding claim 3, modified Williams discloses the sample analyzing device according to claim 2. Modified Williams further discloses that the holder is configured to hold the multiple containers (Williams; [0154], see Figs. 10A-12C at receptacles 550 for receiving containers), and the disposal box (see Claim 1 above at Williams teaching the disposal box in [0154], Figs. 10A-12C).
	Modified Williams fails to explicitly disclose that the holder is configured to hold the multiple containers in such a manner that the multiple containers form a ring shape, and the disposal box is provided on an inner side of the multiple containers in the holder.
	He is in the analogous field of medical waste storage (He Col. 1 Lns. 6-15). He teaches a disposal box that is provided on an inner side of multiple containers in a holder (He; Col. 4 Lns. 22-30, see Fig. 6 at waste container 24C on inside of medical supply housing 26 including apertures for holding syringes or other medical instruments). It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the holder and the disposal box in the device of modified Williams so that the disposal box is provided on an inner side of the multiple containers in the holder as in He. He teaches that a disposal box can be provided on the inner side of a container holder in order to secure the disposal box and prevent the materials therein from escaping, after which the disposal box may be transported and the materials therein may be disposed of (He Col. 1 Ln. 62-Col. 2 Ln. 12).
	Modified Williams fails to explicitly disclose that the holder is configured to hold the multiple containers in such a manner that the multiple containers form a ring shape.
	Tomasso is in the analogous field of sample analyzers (Tomasso [0012]). Tomasso teaches a holder that holds multiple containers in a circular ring shape (Tomasso; [0026], [0047], see Figs. 1, 3 at incubator rotor 17, which holds slides in a circular ring shape). Tomasso further teaches a disposal box that has an arc-shaped opening along an arrangement direction of the multiple containers in a plan view (Tomasso; [0045], see Fig. 1 at waste collection container 10). It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the holder in the device of modified Williams to be configured to hold the multiple containers such that the containers form a circular ring shape as in Tomasso. Tomasso teaches that a holder that holds multiple containers in a circular ring shape can be rotated to bring a desired container into contact with a desired instrument or process (Tomasso [0047]). Further, It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the disposal box in the device of modified Williams to have an arc-shaped opening along an arrangement direction of the multiple containers in a plan view as in Tomasso. Tomasso teaches that an arc-shaped disposal box arranged along the same arrangement direction of multiple containers can be similarly rotated to bring the disposal box into contact with a  probe and receive used tips (Tomasso [0039]).

Regarding claim 4, modified Williams discloses the sample analyzing device according to claim 3. Modified Williams further discloses that the ring shape is a circular ring shape (see Claim 3 above at Tomasso teaching a holder that holds multiple containers in a circular ring shape in [0026], [0047], Figs. 1, 3), and the disposal box has an arc-shaped opening along an arrangement direction of the multiple containers in a plan view (see Claim 3 above at Tomasso teaching a disposal box having an arc-shaped opening along an arrangement direction of multiple containers in a plan view in [0045], Fig. 1).

Claims 3 and 4 are rejected under 35 U.S.C. 103 as being unpatentable over Williams in view of Toi and He, as applied to claim 2 above, further in view of Tomasso et al. (US Pub. No. 2004/0230400; hereinafter Tomasso, already of record).

Regarding claim 3, modified Williams discloses the sample analyzing device according to claim 2. Modified Williams further discloses that the holder is configured to hold the multiple containers (Williams; [0154], see Figs. 10A-12C at receptacles 550 for receiving containers, as well as Claim 2 above at He teaching the holder in Col. 4 Lns. 22-30, Fig. 6), and the disposal box (see Claim 1 above at Williams teaching the disposal box in [0154], Figs. 10A-12C, as well as Claim 2 above at He teaching the disposal box in Col. 4 Lns. 22-30, Fig. 6).
	Modified Williams fails to explicitly disclose that the holder is configured to hold the multiple containers in such a manner that the multiple containers form a ring shape, and the disposal box is provided on an inner side of the multiple containers in the holder.
	He further teaches a disposal box that is provided on an inner side of multiple containers in a holder (He; Col. 4 Lns. 22-30, see Fig. 6 at waste container 24C on inside of medical supply housing 26 including apertures for holding syringes or other medical instruments). It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the holder and the disposal box in the device of modified Williams so that the disposal box is provided on an inner side of the multiple containers in the holder as in He. He teaches that a disposal box can be provided on the inner side of a container holder in order to secure the disposal box and prevent the materials therein from escaping, after which the disposal box may be transported and the materials therein may be disposed of (He Col. 1 Ln. 62-Col. 2 Ln. 12).
	Modified Williams fails to explicitly disclose that the holder is configured to hold the multiple containers in such a manner that the multiple containers form a ring shape.
	Tomasso is in the analogous field of sample analyzers (Tomasso [0012]). Tomasso teaches a holder that holds multiple containers in a circular ring shape (Tomasso; [0026], [0047], see Figs. 1, 3 at incubator rotor 17, which holds slides in a circular ring shape). Tomasso further teaches a disposal box that has an arc-shaped opening along an arrangement direction of the multiple containers in a plan view (Tomasso; [0045], see Fig. 1 at waste collection container 10). It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the holder in the device of modified Williams to be configured to hold the multiple containers such that the containers form a circular ring shape as in Tomasso. Tomasso teaches that a holder that holds multiple containers in a circular ring shape can be rotated to bring a desired container into contact with a desired instrument or process (Tomasso [0047]). Further, It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the disposal box in the device of modified Williams to have an arc-shaped opening along an arrangement direction of the multiple containers in a plan view as in Tomasso. Tomasso teaches that an arc-shaped disposal box arranged along the same arrangement direction of multiple containers can be similarly rotated to bring the disposal box into contact with a  probe and receive used tips (Tomasso [0039]).

Regarding claim 4, modified Williams discloses the sample analyzing device according to claim 3. Modified Williams further discloses that the ring shape is a circular ring shape (see Claim 3 above at Tomasso teaching a holder that holds multiple containers in a circular ring shape in [0026], [0047], Figs. 1, 3), and the disposal box has an arc-shaped opening along an arrangement direction of the multiple containers in a plan view (see Claim 3 above at Tomasso teaching a disposal box having an arc-shaped opening along an arrangement direction of multiple containers in a plan view in [0045], Fig. 1).

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Williams in view of Toi, as applied to claims 1, 2, 5, 6, and 8 above, in view of Richardson (US Pub. No. 2014/0112839, already of record).

Regarding claim 7, modified Williams discloses the sample analyzing device according to claim 5. Modified Williams further discloses the nozzle (see Claim 1 above at Williams teaching the nozzle in [0008], Fig. 4, [0483], [0636]-[0637]). 
	Modified Williams fails to explicitly disclose:
a holding unit that holds the nozzle, as well as moves in a horizontal direction; 
a tip detachment member that is provided in the holding unit to move together with the nozzle, and moves between a detachment position to detach the pipette tip attached to the nozzle and a withdrawal position withdrawn therefrom; and 
an actuator that, in a state where the holding unit is in a predetermined position, operates the tip detachment member to move the tip detachment member from the withdrawal position to the detachment position.
	Richardson is in the analogous field of sample analysis (Richardson [0029]). Richardson teaches a holding unit that holds a nozzle and moves horizontally (Richardson; [0028]-[0029], see Fig. 1 at movable arm 303 and Y axis drive mechanism 305 for multi-function dispense head 100). A tip detachment member provided in the holding unit to move together with the nozzle and move between a detachment position and a withdrawal position (Richardson; [0030]-[0031], see Fig. 2 at lower ledge 204 that pushes downwardly to eject disposable tips 111). An actuator that, when the holding unit is in a predetermined position, causes the tip detachment member to move from the withdrawal position to the detachment position (Richardson; [0030]-[0031], see Fig. 2 at pistons 107a, 107b which move downwardly to push lower ledge 204 downward to eject disposable tips 111. The pistons are capable of causing the lower ledge to move when the dispense head 100 is in any position). It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the nozzle in the device of modified Williams to include a holding unit that holds the nozzle and moves horizontally, a tip detachment member provided in the holding unit to move together with the nozzle and move between a detachment position and a withdrawal position, and an actuator that, when the holding unit is in a predetermined position, causes the tip detachment member to move from the withdrawal position to the detachment position as in Richardson. Richardson teaches that a controllably actuated tip detachment member can be used to eject multiple pipettes from multiple nozzles simultaneously as desired (Richardson; [0030]-[0031], see Fig. 2).

Response to Arguments
Applicant's arguments filed October 12, 2022 have been fully considered but they are not persuasive. 
Applicant argues on Pgs. 5-7 of their Remarks that neither Williams nor the other applied prior art references (He, Tomasso, and Richardson) teach or suggest a pipette tip set part arranged in the casing in which pipette tips are provided, and that the disposal box and pipette tip set part are arranged separately in the casing. While the Examiner agrees with this, the Examiner has rejected the above limitations using Williams in view of Toi. For a more detailed explanation, please see the rejection of Claim 1 in the Claim Rejections-35 USC 103 section of this instant Office Action. Applicant’s amendments necessitated the new grounds of rejection.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to John McGuirk whose telephone number is (571)272-1949. The examiner can normally be reached M-F 8am-530pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jill Warden can be reached on 571-272-1267. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/J.M./Examiner, Art Unit 1798      

/JILL A WARDEN/Supervisory Patent Examiner, Art Unit 1798